DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 8-11, filed 1/27/2021, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 21-23, 25-40, 42, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 21; Taylor et al. U.S. PGPUB No. 2011/0073774 discloses an apparatus, comprising: a plurality of walls defining a chamber 102, the plurality of walls including a bottom wall (illustrated in figure 1 but identified as element 407 in figure 4), a first side wall 104, a second side wall 105, a top wall (“ceiling” [0041]), 
	Gao et al. U.S. PGPUB No. 2017/0260681 discloses an apparatus comprising a plurality of walls defining a chamber, the plurality of walls including a bottom wall, a first 
	Nelson et al. U.S. PGPUB No. 2014/0319375 discloses an ultraviolet sterilization apparatus including a reflective unit including a concave surface, covering a majority of the side wall, and extending to a height of a bottom wall (since figure 7 illustrates a reflective inner wall 130 of the chamber). However, Nelson does not disclose the claimed configuration of walls including a bottom wall, first side wall, second side wall, top wall, and back wall, where each wall is included with a reflective unit.
Schumacher U.S. PGPUB No. 2014/0291552 discloses an ultraviolet sterilization apparatus including a reflective unit 68 including a concave surface, covering a majority of the side wall, and extending to a height of a bottom wall (see figure 14). However, the reflectors 68 of Schumacher are not included on the bottom wall, top wall, and back wall.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an apparatus comprising a plurality of reflective units, each reflective unit including a concave surface facing into a chamber, and a plurality of energy source housed within each reflective unit; wherein a set of reflective units is each disposed on an inner source of each of a first side wall, second side wall, top wall, and back wall of the chamber, the set of reflective units disposed on each of the first and second side walls covering a majority of each respective side wall and including at least one reflective unit extending to a height of the bottom wall.

Regarding independent claims 34 and 39; these claims include substantially similar limitations to those of independent claim 21 and are allowable at least for the reasons indicated with respect to independent claim 21.

Regarding dependent claims 22, 23, 25-33, 35-38, 40, 42, and 43; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 21, 34, and 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881